Montgomery, J.
I concur in affirming the judgment. The duty which the master owes to provide a reasonably safe place to work and machinery in a reasonably safe condition is not discharged for all time by providing machinery or premises safe in the first instance. Van Dusen v. Letellier, 78 Mich. 492. This duty cannot be discharged by providing for an inspection by a fellow-servant, for wherever the duty of inspection, for the purpose of ascertaining whether there be a necessity to repair, or whether the machinery is in safe condition, exists, it is the master’s duty. The duty of diligence in maintaining the machinery in a reasonably safe condition necessarily involves the duty of the master to take such reasonable measures to inform himself from time to time of the condition of the machinery as common prudence dictates. In the present case no such provision was made, except through such inspection as was given by the engineer of the train; and I think it may be said that, while every accident to machinery when in use will not render the master liable for its continued employment by a fellow-servant while in such crippled condition, yet where, as in this case, the defect is discovered by the person intrusted by the master with the duty of supervision, and the discovery of the defect is made at such a time as *17would have enabled the master’s representative to repair the defect before entering upon the journey, or to have abandoned the trip, it is a fair question for the jury whether such representative is in such relation to the master that notice to him is notice to the master. The fact that the engineer and brakeman were employed on the same train is not necessarily decisive. If the engineer was in fact intrusted with the duty of supervision for the purpose of seeing that the engine was kept in reasonably safe condition, he was intrusted with a duty which the master owed, and which, in this case, it could perform only through agents, and which, it would appear, it had imposed upon no other agent; and, under these circumstances, it is no hardship to say that the agent of its own selection must be held to be its representative.
McGrath, C. J., and Long, J., concurred with Montgomery. J.